Hooker, J.
An application to reform the decree of this Court is made upon the ground that it is too broad, in that it dismisses the Auditor G-eneraFs petition as to •■all taxes assessed upon the lands involved in this case, and that the township tax, special school tax, road tax, bridge •or building tax, and reassessed orders or township interest tax should have been excepted. Auditor General v. Hill, 97 Mich. 80. An investigation of the record and briefs .shows that counsel agreed that but one question was raised by the record, viz., whether the record of the board of supervisors in relation to equalization and apportionment was duly signed. No claim was made by counsel in the brief that any such exception should be made, or that such taxes Avere involved. The record does" not show whajfc taxes were included in the decree below, or in the petition filed *329by the Auditor General, either as to the nature of the taxes sought to be collected, or the amounts thereof. The answer prays that the petition of the Auditor General may be dismissed as to such lands, and, so far as we can determine from the printed record, defendant's right to such relief depended upon the single point litigated, upon which the opinion was based.
Ordinarily, the Court cannot be depended upon to go ■outside of the printed record and briefs to ascertain what question may be involved in a case, and cannot give parties a rehearing when they have not seen that the case was-properly presented. In this case, however, the original record shows that such taxes were included; and as the list of lands involved is large, and the loss to the public under the decree entered would be great, we reopen the case upon this application. •
The proceedings of the board of supervisors which were held to be defective were those .relating to the equalization and apportionment and the raising of money for county purposes. It is further objected that it does not appear that' the board made any examination of the certificates, papers, etc., required to be submitted by the townships,showing the amount to be raised therein, or that it heard and considered all objections made thereto by persons to be affected thereby. Under a similar statute, it was held that such taxes were not necessarily invalidated by a failure of the board to direct that such taxes be spread. Hunt v. Chapin, 42 Mich. 24. The board had nothing to do with the ordering of these taxes. While it had authority to examine the return, and hear disaffected parties, it was with a view to having the proceedings perfected if irregular. The failure to do this is an irregularity at most'. It is not shown that there is any defect in these taxes, or that the defendant has been denied a hearing by the board, and the presumption is that such taxes are valid.
*330The case of Auditor General v. Roberts, 83 Mich. 471, is cited as an authority against this view of the case, but an examination of that case will show that this question was not raised. All taxes were there rejected by the lower court except the State and county taxes, and this Court passed only upon the taxes not rejected.
The decree heretofore entered may be modified by affirming the decree of the court below as to the township taxes, special school tax, road tax, bridge or building tax, and other township taxes, and the petition dismissed as to all other taxes.
The other Justices concurred.